   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 1 of 19 PageID #:204




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JAVIER GONZALEZ-LOZA,                             )
                                                  )
              Plaintiff,                          ) Case No. 19-cv-3046
                                                  )
       vs.                                        )
                                                  ) Judge Matthew F. Kennelly
KANKAKEE COUNTY SHERIFF                           )
MIKE DOWNEY, ROBERT BERTUCCI,                     ) JURY TRIAL DEMANDED
ERIC SENESAC, AND UNKNOWN AGENTS                  )
OF JEROME COMBS DETENTION CENTER,                 )
                                                  )
              Defendants.                         )

              DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES
                TO PLAINTIFF’S SECOND AMENDED COMPLAINT

       NOW COME the Defendants KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY, ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE

JEROME COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W.

CONDON and TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and for their

Answer and Affirmative Defenses to Plaintiff’s Second Amended Complaint, state as follows:

                                         Introduction

       Plaintiff Javier Gonzalez-Loza (“Gonzalez-Loza”), by his appointed counsel, Elaine K.B.

Siegel, complains as follows of Defendants Kankakee County Sheriff Mike Downey, officers

Robert Bertucci (“Bertucci” and Eric Senesac.(“Senesac”), and unknown agents at Jerome

Combs Detention Center (JCDC).

       1.     This is an action pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-

2680. Gonzalez-Loza seeks compensatory damages, attorneys’ fees and costs for personal

injuries arising from the willful and negligent conduct of Defendants Kankakee County Sheriff
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 2 of 19 PageID #:205




Mike Downey (“Sheriff”), Kankakee County Sheriffs Robert Bertucci and Eric Senesac., and

unknown agents at JCDC. Defendants failed to properly supervise the transport of Gonzalez-

Loza while he was in its custody, resulting in injuries to Gonzalez-Loza,. and failed to provide

medical care.

ANSWER:         Defendants deny the allegations contained in Paragraph 1 of Plaintiff’s
                Second Amended Complaint.


                                Parties, Jurisdiction And Venue

       2.       At all relevant times, Plaintiff Gonzalez-Loza has been an inmate in the custody

of the United States Marshal Service (“USMS”) and/or the Federal Bureau of Prisons (“BOP”).

From June 13, 2018, until February 21, 2019, Gonzalez-Loza was housed at JCMC. [sic] On

February 21, 2019, Gonzalez-Loza was transferred from the Jerome Combs Detention Center to

the federal Metropolitan Correctional Center (“MCC”) in Chicago. Since approximately July

2020, has been housed at Great Plains Correctional Facility in Hinton, Oklahoma.

ANSWER: Defendants admit the allegations contained in Paragraph 2 of Plaintiff’s
        Second Amended Complaint.

       3.       At all relevant times, Defendants Kankakee County Sheriff Mike Downey

(“Sheriff”), Kankakee County Sheriffs Robert Bertucci (“Bertucci”) and Eric Senesac

(“Senesac”), and Unknown Agents at JCDC, did business in the Northern District of Illinois.

ANSWER:         Defendants deny the allegations contained in Paragraph 3 of Plaintiff’s
                Second Amended Complaint.
       4.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 in that this action arises under the laws of the United States of America, and is premised

on the acts and omissions of Defendants acting under color of federal law; and this action is

premised upon federal causes of action under the Civil Rights Act, 42 U.S.C. § 1983.




                                                 2
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 3 of 19 PageID #:206




ANSWER:        Defendants admit this Court has subject matter jurisdiction generally over
               the complaint, but deny that Count I is premised on a federal cause of
               action.
       5.      Gonzalez-Loza is seeking relief under the Civil Rights Act, 42 U.S.C. § 1983, for

money damages as compensation for his personal injuries that were caused by the negligent acts

and omissions of employees and agents of the United States while acting within the scope of

their offices and employment, under circumstances where the United States, if a private person,

would be liable to Gonzalez-Loza pursuant to the laws of the State of Illinois.

ANSWER:        Defendants admit only that Plaintiff is bringing this action pursuant to 42
               U.S.C. § 1983 and 42 U.S.C. § 1988 to redress alleged deprivations of his civil
               rights. Defendants deny that any of their actions or inactions constituted
               negligence, and deny that they violated Plaintiff’s civil rights under § 1983 or
               under the U.S. Constitution.
       6.      This Court has original jurisdiction of the action pursuant to 28 U.S.C. § 1331

and §1346(b), and because a substantial part of the acts and omissions complained of

occurred within the Northern District of Illinois.

ANSWER:        Defendants admit this Court has jurisdiction, but deny that this Court is
               the appropriate venue for litigating this case.

       7.      Gonzalez-Loza has complied with the requirements of the provisions of the

Prison Litigation Reform Act, 42 U.S.C. §1997(3)(a), in that JCDC failed to inform him of any

grievance process, and failed and refused to process his repeated efforts at filing grievances.

ANSWER:        Defendants deny the allegations contained in Paragraph 7 of Plaintiff’s
               Second Amended Complaint.

                                              FACTS

       8.      On July 17, 2018, Javier Gonzalez-Loza (“Gonzalez-Loza”) was transported from

the Jerome Combs Detention Center, 3050 South Justice Way, Kankakee, Illinois 60901, to the

Dirksen federal courthouse, located at 219 South Dearborn Street, Chicago, Illinois 60604.

Gonzalez-Loza was transported by Kankakee County Sheriffs Robert Bertucci and Eic Senesac.



                                                 3
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 4 of 19 PageID #:207




ANSWER:        Defendants admit the allegations contained in Pargraph 8 of Plaintiff’s
               Second Amended Complaint.

        9.     Upon arrival at the underground garage in the Dirksen building, three to five

Unknown U.S. Marshals began assisting the two deputy sheriffs with Gonzalez-Loza’s escort

from the vehicle into the courthouse.

ANSWER:        Defendants admit only that upon arrival to the underground garage in the
               Dirksen building, a number of U.S. Marshals began assisting the two
               deputy Sheriffs with Plaintiff’s escort from the transport vehicle into the
               courthouse.

        10.    Loza was escorted to a different elevator than the elevator typically used for

prisoner transport into the courthouse, Elevator 33, as Elevator 33 was out of service at that time.

ANSWER:        Defendants admit the allegations contained in Paragraph 10 of Plaintiff’s
               Second Amended Complaint.

        11.    The U.S. Marshals and the Kankakee Sheriffs Escorted Gonzalez-Loza up some

concrete stairs in the underground garage that were connected to a loading dock. Gonzalez-

Loza’s ankles were shackled and his handcuffs were black-boxed. Gonzalez-Loza was escorted

to a freight elevator that was used to bring the prisoners to the holding cell to wait for his court

hearing.

ANSWER:        Defendants admit the allegations contained in Paragraph 11 of Plaintiff’s
               Second Amended Complaint.

        12.    After Gonzalez-Loza’s court hearing, on or about 3:00 p.m., Gonzalez-Loza,

along with other prisoners, was being escorted to leave the courthouse, taking the same route

they were escorted into the courthouse that morning, as Elevator 33 was still not in service at that

time.

ANSWER:        Defendants admit the allegations contained in Pargraph 12 of Plaintiff’s
               Second Amended Complaint.




                                                 4
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 5 of 19 PageID #:208




        13.    Gonzalez-Loza was fully shackled, handcuffed, and black-boxed while being

escorted out of the courthouse.

ANSWER:        Defendants admit that Plaintiff was restrained in accordance with U.S.
               Marshal policy.

        14.    When Gonzalez-Loza began to walk down the stairs that are connected to the

loading dock in the underground garage, the chain on Gonzalez-Loza’s ankle shackles got caught

on a piece of metal trim that was protruding from the stair. Gonzalez-Loza tripped forward down

the concrete stairs. Gonzalez-Loza could not reach for any hand railing or support himself in any

way to stop from falling forward down the stairs, because of his shackles, handcuffs, and black-

box. Gonzalez-Loza fell headfirst down four or five steps.

ANSWER:        Defendants deny that Plaintiff could not reach for any hand railing or
               support himself in any way to stop from falling forward down the stairs
               because of his shackles, handcuffs, and black-box. Defendants have
               insufficient knowledge to either admit or deny the remaining allegations
               contained in Paragraph 14 of Plaintiff’s Second Amended Complaint and
               therefore deny same and demand strict proof thereof.

        15.    Gonzalez-Loza screamed in pain. Gonzalez-Loza heard a cracking sound in his

back. He felt back and neck pain. He asked the Marshals and Sheriffs not to pick him up. One or

more U.S. Marshals asked Gonzalez-Loza whether he was OK. Gonzalez-Loza said No. They

picked him up anyway, by his arms.

ANSWER:        Defendants deny the allegations contained in Paragraph 15 of Plaintiff’s
               Second Amended Complaint.

        16.    The steel handcuffs Gonzalez-Loza was wearing were bent from the pressure

placed upon the handcuffs when he hit the concrete with all his body weight. Gonzalez-Loza also

sustained flesh wounds from the ankle shackles as they peeled skin off of his ankle during

the fall. Gonzalez-Loza was bruised from his wrist to his elbow for more than two weeks from

the fall.



                                                5
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 6 of 19 PageID #:209




ANSWER:        Defendants admit that the steel handcuffs Plaintiff was wearing were bent
               from the pressure placed upon the handcuffs when Plaintiff hit the
               concrete with all his body weight. Defendants have insufficient knowledge
               to either admit or deny the remaining allegations contained in Paragraph
               16 of Plaintiff’s Second Amended Complaint and therefore deny same and
               demand strict proof thereof.

       17.     One or more U.S. Marshals mocked Gonzalez-Loza.

ANSWER:        Defendants deny the allegations contained in Paragraph 17 of Plaintiff’s
               Second Amended Complaint.

       18.     At the Dirksen building, Gonzalez was seen by a nurse, who said they could not

do anything. Thus, Gonzalez-Loza was transported back to the JCDC. During the trip, he felt

dizzy, became ill and was vomiting.

ANSWER:        Defendants admit that Plaintiff was seen by a nurse who cleared him for
               transport back to JCDC. Defendants deny the remaining allegations in
               Paragraph 18 of Plaintiff’s Second Amended Complaint.

       19.     Gonzalez-Loza received inadequate medical treatment at JCDC, which

exacerbated his condition.

ANSWER:        Defendants deny the allegations contained in Paragraph 19 of Plaintiff’s
               Second Amended Complaint.

       20.     On February 21, 2019, Gonzalez-Loza was transferred from the JCDC to the

MCC-Chicago.

ANSWER:        Defendants admit the allegations contained in Pargraph 20 of Plaintiff’s
               Second Amended Complaint.

       21.     Following Gonzalez-Loza’s arrival at MCC-Chicago, he began attending sick

calls, complaining of sharp back and neck pain, which he still currently experiences daily.

ANSWER:        Defendants have insufficient knowledge to either admit or deny the
               allegations contained in Paragraph 21 of Plaintiff’s Second Amended
               Complaint and therefore deny same and demand strict proof thereof.




                                                6
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 7 of 19 PageID #:210




          22.    Subsequently, Gonzalez-Loza was transferred to the Great Plains Correctional

Institution (“Great Plains”) in Hinton, Oklahoma, where he remains in custody.

ANSWER:          Defendants admit the allegations contained in Paragraph 22 of Plaintiff’s
                 Second Amended complaint.

          23.    Gonzalez-Loza’s medical treatment at the MCC and at Great Plains has been

inadequate, leaving him in continuing pain. His injuries have continued to intensify, leaving him

in great pain.

ANSWER:          Defendants have insufficient knowledge to either admit or deny the
                 allegations contained in Paragraph 23 of Plaintiff’s Second Amended
                 Complaint and therefore deny same and demand strict proof thereof.

          WHEREFORE, Defendants KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY, ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE

JEROME COMBS DETENTION CENTER deny that the Plaintiff is entitled to any judgement

whatsoever against them, and pray this Honorable Court will enter judgment in their favor

and allow for the costs of defending this lawsuit.

                                             COUNT I
                                 42 U.S.C. § 1983, NEGLIGENCE

          1-23. Gonzalez-Loza states and repleads paragraphs 1-23 above, as if fully set forth

herein.

ANSWER:          Defendants restate and incorporate their answers to Paragraphs 1-23 as their
                 answer to this paragraph of Plaintiff’s Second Amended Complaint.

          24.    The conditions at the Dirksen building constituted an objectively serious hazard.

ANSWER:          Defendants deny the allegations contained in Paragraph 24 of Plaintiff’s
                 Second Amended Complaint.

          25.    Through the actions set forth above, Defendants Bertucci and Senesac purposely,

knowingly and/or recklessly disregarded the serous risk to Gonzalez-Loza, to whom they owed a




                                                  7
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 8 of 19 PageID #:211




duty of care, given that he was handcuffed, shackled and black-boxed, was unable to stabilize or

support himself, and could not safely navigate the building without assistance.

ANSWER:        Defendants deny the allegations contained in Paragraph 25 of Plaintiff’s
               Second Amended Complaint.

       26.     JCDC personnel owed a duty of care to treat the injuries resulting from the

negligence of Bertucci and Senesac.

ANSWER:        Defendants acknowledge a duty of care owed to detainees generally for the
               treatment of non-life-threatening injuries. Defendants deny Plaintiff had
               objectively serious injuries or that any injury was the result of any action or
               inaction by Defendants Bertucci or Senesac.

       27.     As a direct and proximate result of the Marshals’ negligence, Gonzalez-Loza

suffers from significant back pain, which has not responded to the inadequate treatment he has

received since the incident of July 17, 2018.

ANSWER:        Defendants deny the allegations contained in Paragraph 27 of Plaintiff’s
               Second Amended Complaint.

       28.     As a detainee in the custody of the government, Gonzalez-Loza was owed a duty

of care. The government breached that duty by failing to maintain safe transport at the Dirksen

building; by failing to protect Gonzalez-Loza as he fell onto concrete steps, suffering serious

injuries, as a direct and proximate result of the government’s failure respect to his injuries; and

by failing subsequently to cause appropriate care for his injuries.

ANSWER:        Defendants deny the allegations contained in Paragraph 28 of Plaintiff’s
               Second Amended Complaint.

       29.     Defendants, by and through its agents and employees, had a duty to exercise

reasonable care for the safety of Gonzalez-Loza.

ANSWER:        Defendants deny the allegations contained in Paragraph 29 of Plaintiff’s
               Second Amended Complaint.




                                                  8
    Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 9 of 19 PageID #:212




       30.     The County Defendants committed one or more of the following negligent acts or

omissions:

       a.      Failed to provide Gonzalez-Loza with reasonably safe premises;

       b.      Failed to maintain the stairwell in a reasonably safe condition for use;

       c.      Failed to properly supervises the transport of Gonzalez-Loza to JCDC; and

       d.      Failed to provide adequate personnel to assist and treat Gonzalez-Loza.

ANSWER:        Defendants deny the allegations contained in Paragraph 30 of Plaintiff’s
               Second Amended Complaint, inclusive of sub-paragraphs a-d.

       31.     As a direct and proximate result of one or more of the foregoing acts and

omissions, Gonzalez-Loza suffered grievous and persistent bodily injury, and has incurred, and

will continue to incur, medical expenses in amounts to be proven at trial.

ANSWER:        Defendants deny the allegations contained in Paragraph 31 of Plaintiff’s
               Second Amended Complaint.

       32.     Gonzalez-Loza has suffered and is suffering irreparable injury.

ANSWER:        Defendants deny the allegations contained in Pargraph 32 of Plaintiff’s
               Second Amended Complaint.

       33.     Gonzalez-Loza has no adequate remedy at law.

ANSWER:        Defendants deny the allegations contained in Paragraph 33 of Plaintiff’s
               Second Amended Complaint.

       WHEREFORE, Defendants KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY, ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE

JEROME COMBS DETENTION CENTER deny that the Plaintiff is entitled to any judgement

whatsoever against them, and pray this Honorable Court will enter judgment in their favor

and allow for the costs of defending this lawsuit.




                                                 9
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 10 of 19 PageID #:213




                                           COUNT II
                        42 U.S.C. § 1983, DENIAL OF MEDICAL CARE,
                           AN EIGHTH AMENDMENT VIOLATION
                        DOWNEY, AND UNNAMED AGENTS OF JCDC

          1-33. Gonzalez-Loza repeats and realleges paragraphs 1-32 above, as if fully set forth

herein.

ANSWER:          Defendants restate and incorporate their answers to Paragraphs 1-33 as their
                 answer to this paragraph of Plaintiff’s Second Amended Complaint.

          34.    Defendants Downey and Unnamed Agents of JCDC have, at all relevant times,

implemented certain policies, procedures, and practices:

          a.     To provide an inadequate number of physicians and healthcare providers to

                 evaluate and treat inmates;

          b.     To provide inadequate and ineffective medical care and treatment;

          c.     To be otherwise deliberately indifferent to inmates’ needs, including the needs of

                 Gonzalez-Loza.

ANSWER:          Defendants deny the allegations contained in Paragraph 34 of Plaintiff’s
                 Second Amended Complaint, inclusive of sub-paragraphs a.–c.

          35.    As a direct and proximate result of one or more of the foregoing acts of deliberate

indifference, such acts and conduct having been caused by the foregoing policies, procedures and

practices, Gonzalez-Loza was caused to suffer undue pain and suffering, and loss of normal life.

Gonzalez-Loza was thereby deprived of rights, privileges and immunities guaranteed by the

Eighth and Fourteenth Amendments to the United States Constitution, thereby suffering cruel

and unusual punishment.

ANSWER:          Defendants deny the allegations contained in Paragraph 35 of Plaintiff’s
                 Second Amended Complaint.

          36.    Gonzalez-Loza has suffered and is suffering irreparable injury.




                                                  10
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 11 of 19 PageID #:214




ANSWER:       Defendants deny the allegations contained in Paragraph 36 of Plaintiff’s
              Second Amended Complaint.

       37.    Gonzalez-Loza has no adequate remedy at law.

ANSWER:       Defendants deny the allegations contained in Paragraph 37 of Plaintiff’s
              Second Amended Complaint.

       WHEREFORE, Defendants KANKAKEE COUNTY SHERIFF MICHAEL

DOWNEY, ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE

JEROME COMBS DETENTION CENTER deny that the Plaintiff is entitled to any judgement

whatsoever against them, and pray this Honorable Court will enter judgment in their favor

and allow for the costs of defending this lawsuit.

                                            Respectfully submitted,

                                            s/Michael W. Condon
                                            MICHAEL W. CONDON, ARDC No. 06192071
                                            TONY S. FIORETTI, ARDC No. 06308997
                                            Attorneys for Defendants
                                            HERVAS, CONDON & BERSANI, P.C.
                                            333 Pierce Road, Suite 195
                                            Itasca, IL 60143-3156
                                            630-773-4774
                                            mcondon@hcbattorneys.com
                                            tfioretti@hcbattorneys.com




                                              11
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 12 of 19 PageID #:215




                              FIRST AFFIRMATIVE DEFENSE

       NOW COME Defendants, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W. CONDON and

TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and for their First Affirmative

Defense to Plaintiff’s Second Amended Complaint state as follows:

       Plaintiff’s claims are barred by the Prisoner Litigation Reform Act because Plaintiff

failed to exhaust the grievance procedures available to him at the Jerome Combs Detention

Center prior to filing his federal lawsuit. 42 U.S.C. § 1997e.

       WHEREFORE, Defendants KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER deny that the Plaintiff is entitled to any judgment whatsoever

against them and pray this Honorable Court will enter a judgment in their favor and allow for the

costs of defending this lawsuit.

                                             Respectfully submitted,

                                             s/Michael W. Condon
                                             MICHAEL W. CONDON, ARDC No. 06192071
                                             TONY S. FIORETTI, ARDC No. 06308997
                                             Attorneys for Defendants
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             630-773-4774
                                             mcondon@hcbattorneys.com
                                             tfioretti@hcbattorneys.com




                                                12
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 13 of 19 PageID #:216




                             SECOND AFFIRMATIVE DEFENSE

       NOW COME Defendants, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W. CONDON and

TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and for their Second

Affirmative Defense to Plaintiff’s Second Amended Complaint state as follows:

       Defendants did not violate any clearly established constitutional rights of which a

reasonable person would have known, thus entitling them to qualified immunity.

       WHEREFORE, Defendants deny that the Plaintiff is entitled to any judgment whatsoever

against them and pray that this Honorable Court will enter a judgment in their favor and allow

for the costs of defending this lawsuit.

                                             Respectfully submitted,

                                             s/Michael W. Condon
                                             MICHAEL W. CONDON, ARDC No. 06192071
                                             TONY S. FIORETTI, ARDC No. 06308997
                                             Attorneys for Defendants
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             630-773-4774
                                             mcondon@hcbattorneys.com
                                             tfioretti@hcbattorneys.com




                                               13
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 14 of 19 PageID #:217




                              THIRD AFFIRMATIVE DEFENSE

       NOW COME Defendants, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W. CONDON and

TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and for their Third

Affirmative Defense to Plaintiff’s Second Amended Complaint state as follows:

       Plaintiff’s claims are barred, in whole or in part, by the Illinois Local Governmental and

Local Governmental Employees Tort Immunity Act, 745 ILCS 10/101 et seq., (“Act”), including

but not limited to the following:

       1.      Defendant Kankakee County Sheriff is a local public entity and the individual

Defendants Corrections Officers are public employees as defined in the Act. 745 ILCS 10/1-206

and 1-207.

       2.      Defendants are not liable to pay punitive or exemplary damages in any action

brought directly or indirectly against it by an injured party or a third party. 745 ILCS 10/2-102

and 10/2-302. Therefore, the Kankakee County Sheriff is not liable for any punitive damages

award should such an award be made in favor of Plaintiff.

       3.      Defendant Kankakee County Sheriff is not liable for an injury resulting from an

act or omission of its employees, including the individual Defendant Officers, where the

employees are not liable. 745 ILCS 10/2-109. No Sheriff’s employee, including the individual

Defendant Corrections Officers or unnamed agents, are liable for Plaintiff’s alleged injuries and

damages, so the Sheriff is not liable.

       4.      The individual Defendant Corrections Officers are not liable for their alleged acts

or omissions in the execution or enforcement of any law unless such acts or omissions constitute




                                                14
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 15 of 19 PageID #:218




willful and wanton conduct. 745 ILCS 10/2-202, 10/1-210. The Officers at all times were

executing or enforcing the law and their acts or omissions did not constitute willful and wanton

conduct.

       5.      The individual Defendant Corrections Officers are not liable for any injury caused

by the acts or omissions of another person. 745 ILCS 10/2-204. Plaintiff was injured through his

own negligence or through that of the United States Marshals responsible for Plaintiff’s restraint

and escort down the stairs of the Federal Courthouse. Therefore, Defendants are not liable.

       6.      The Defendant Sheriff and the individual Defendant Corrections Officers are not

liable for any failure to provide adequate police protection or service relative to their alleged acts

or omissions in preventing the decedent from tripping, falling, or otherwise providing medical

attention. 745 ILCS 10/4-102.

       7.      The Defendant Sheriff and the individual Defendant Corrections Officers are not

liable for any injury proximately caused by the alleged failure to furnish or obtain medical care

for a prisoner in their custody unless they knew from their observations of conditions that the

prisoner was in need of immediate medical care and through willful and wanton conduct failed to

take reasonable action to summon medical care. 745 ILCS 10/4-105. Once Plaintiff fell, he was

evaluated and cleared for transportation by a nurse at the Dirksen Federal Courthouse, and upon

arrival back to JCDC, he was seen immediately by Jail medical staff. Defendants were not

initially aware from their observations that Plaintiff needed immediate medical care, but

nonetheless secured Plaintiff medical care, and took reasonable action to provide and summon

medical care and therefore their conduct was not willful and wanton.




                                                 15
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 16 of 19 PageID #:219




       8.      Defendants are absolutely immune from state law tort claims involving the failure

to provide “sufficient equipment, personnel, supervision or facilities therein.” 745 ILCS 10/4-

103.

       WHEREFORE, Defendants deny that the Plaintiff is entitled to any judgment whatsoever

against them and pray that this Honorable Court will enter a judgment in their favor and allow

for the costs of defending this lawsuit.

                                             Respectfully submitted,

                                             s/Michael W. Condon
                                             MICHAEL W. CONDON, ARDC No. 06192071
                                             TONY S. FIORETTI, ARDC No. 06308997
                                             Attorneys for Defendants
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             630-773-4774
                                             mcondon@hcbattorneys.com
                                             tfioretti@hcbattorneys.com




                                                16
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 17 of 19 PageID #:220




                            FOURTH AFFIRMATIVE DEFENSE

       NOW COME Defendants, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W. CONDON

and TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and for their Fourth

Affirmative Defense to Plaintiff’s Second Amended Complaint state as follows:

       1.      At the time and place alleged in Plaintiff’s Second Amended Complaint, it was

the duty of Plaintiff before and at the time of the occurrence, to use ordinary care for his own

health and safety.

       2.      Plaintiff carelessly, negligently, or intentionally failed to: (a) exercise

reasonable care for his own safety; (b) keep a proper lookout; (c) avoid obvious trip hazards;

(d) keep pace with the other detainees; (e) listen to the instructions of the U.S. Marshals; (f) use

the handrail; (g) reach out and prevent himself from falling; and (h) avoid an open and obvious

condition located on the stairs.

       3.      Accordingly, Defendants are not liable to Plaintiff and alternatively Plaintiff’s

recovery should be reduced in accordance with his proportionate contributory negligence.

       4.      WHEREFORE, Defendants deny that the Plaintiff is entitled to any judgment

whatsoever against them and pray that this Honorable Court will enter a judgment in their favor

and allow for the costs of defending this lawsuit.

                                               Respectfully submitted,

                                               s/Michael W. Condon
                                               MICHAEL W. CONDON, ARDC No. 06192071
                                               Attorneys for Defendants
                                               HERVAS, CONDON & BERSANI, P.C.
                                               333 Pierce Road, Suite 195
                                               Itasca, IL 60143-3156 630-773-4774



                                                 17
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 18 of 19 PageID #:221




                             FIFTH AFFIRMATIVE DEFENSE

       NOW COME Defendants, KANKAKEE COUNTY SHERIFF MICHAEL DOWNEY,

ROBERT BERTUCCI, ERIC SENESAC, and UNKNOWN AGENTS OF THE JEROME

COMBS DETENTION CENTER, by and through their attorneys, MICHAEL W. CONDON

and TONY S. FIORETTI of HERVAS, CONDON & BERSANI, P.C., and for their Fifth

Affirmative Defense to Plaintiff’s Second Amended Complaint state as follows:

       Plaintiff’s claims fail to state a claim upon which relief can be granted. Count I fails to

state a claim for negligence, willful or wanton misconduct under Illinois tort law, and fails to

state a federal claim under 42 U.S.C. § 1983. Count II fails to state a claim for inadequate

medical care or a municipal policy claim under Section 1983.

       WHEREFORE, Defendants deny that the Plaintiff is entitled to any judgment

whatsoever against them and pray that this Honorable Court will enter a judgment in their favor

and allow for the costs of defending this lawsuit.

                                              Respectfully submitted,

                                              s/Michael W. Condon
                                              MICHAEL W. CONDON, ARDC No. 06192071
                                              Attorneys for Defendants
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, IL 60143-3156 630-773-4774
                                              mcondon@hcbattorneys.com
                                              tfioretti@hcbattorneys.com




                                                 18
   Case: 1:19-cv-03046 Document #: 52 Filed: 11/16/20 Page 19 of 19 PageID #:222




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JAVIER GONZALEZ-LOZA,                              )
                                                   )
              Plaintiff,                           ) Case No. 19-cv-3046
                                                   )
       vs.                                         )
                                                   ) Judge Matthew F. Kennelly
KANKAKEE COUNTY SHERIFF                            )
MIKE DOWNEY, ROBERT BERTUCCI,                      ) JURY TRIAL DEMANDED
ERIC SENESAC, AND UNKNOWN AGENTS                   )
OF JEROME COMBS DETENTION CENTER,                  )
                                                   )
              Defendants.                          )

                               CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2020, I electronically filed the foregoing
Defendants’ Answer and Affirmative Defenses to Plaintiff’s Second Complaint with the Clerk
of the U.S. District Court for the Northern District of Illinois using the CM/ECF system, which
will send notification to the following CM/ECF participants:

       Sarah North
       United States Attorney’s Office (NDIL-Chicago)
       219 S. Dearborn St.
       Chicago, IL 60604
       sarah.north@usdoj.gov
       usailn.ecfausa@usdoj.gov

       Elaine K.B. Siegel
       53 W. Jackson Blvd., Suite 857
       Chicago, IL 60604
       (312) 583-9970
       ekbsiegel@aol.com
                                            s/Michael W. Condon
                                            MICHAEL W. CONDON, ARDC No. 06192071
                                            TONY S. FIORETTI, ARDC No. 06308997
                                            Attorney for Defendant Kankakee County
                                            Sheriff Michael Downey
                                            HERVAS, CONDON & BERSANI, P.C.
                                            333 Pierce Road, Suite 195
                                            Itasca, IL 60143-3156
                                            630-773-4774
                                            mcondon@hcbattorneys.com
                                            tfioretti@hcbattorneys.com


                                              19
